 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISSAC M. CORONADO,                                  No. 2:21-cv-0215 WBS CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    NARINDER SAUKHLA,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil action. This proceeding was

18   referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

20   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

21   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

22   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

23   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

24   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

25   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

26   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

27   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28   /////
                                                         1
 1           The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6           In his complaint, plaintiff alleges violations of the Eighth and Fourteenth Amendments.

 7   Having conducted the required screening, the court finds that plaintiff may proceed on his Eighth

 8   Amendment claim, but he has not adequately pled a Fourteenth Amendment claim.

 9           At this point, plaintiff has two options: 1) proceed on his Eighth Amendment claim; or 2)

10   attempt to cure the deficiencies in his Fourteenth Amendment claim in an amended complaint. In

11   considering whether to amend, the court advises plaintiff as follows:

12           1. A claim must include more than “naked assertions,” “labels and conclusions” or “a

13   formulaic recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550

14   U.S. 544, 555-557 (2007). In other words, “[t]hreadbare recitals of the elements of a cause of

15   action, supported by mere conclusory statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

16   678 (2009).

17           2. To plead an equal protection violation, plaintiff must allege he has been treated

18   differently from others with whom he is similarly situated and that the unequal treatment was the

19   result of intentional or purposeful discrimination. Freeman v. Arpaio, 125 F.3d 732, 737 (9th

20   Cir. 1997). In particular, plaintiff must point to facts indicating disparate treatment of similar

21   medical conditions and that the disparate treatment is based upon race. A mere assertion that

22   plaintiff is black and white inmates were treated better than he is not sufficient.

23           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

24   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. This is because, as a

26   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

27   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

28   /////
                                                         2
 1   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 2   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 3          In accordance with the above, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 7) is granted.

 5          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 6   shall be collected and paid in accordance with this court’s order to the Director of the California

 7   Department of Corrections and Rehabilitation filed concurrently herewith.

 8          3. Plaintiff is granted 21 days within which to complete and return the attached form

 9   notifying the court whether he wants to proceed on his Eighth Amendment claim, or whether he

10   wishes to file an amended complaint in an attempt to cure the deficiencies in his Fourteenth

11   Amendment claim. If plaintiff does not return the form, this action will proceed on the Eighth

12   Amendment claim.

13   Dated: May 18, 2021
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     coro0215.op
19

20

21

22

23

24

25

26

27

28
                                                        3
 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ISAAC M. CORONADO,                              No. 2:21-cv-0215 CKD P
12                      Plaintiff,
13           v.                                       PLAINTIFF’S NOTICE OF
14    PATRICK COVELLO, et al.,                        HOW TO PROCEED
15                      Defendants.
16

17
     Check one:
18
     _____ Plaintiff wants to proceed immediately on his Eighth Amendment claim; or
19
     _____ Plaintiff wants time to file an amended complaint.
20
     DATED:
21

22
                                                                               _____
23
                                                         Plaintiff
24

25

26

27

28
                                                     4
